Order entered April 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00248-CV

                 ESTATE OF SAMSON HADIS ALEMAYEHU, Appellant

                                               V.

                             ROBERT D. HEMPHILL, Appellee

                          On Appeal from the Probate Court No. 3
                                   Dallas County, Texas
                             Trial Court Cause No. 12-1377-3

                                           ORDER
       We GRANT the April 24, 2013 motion of Mona Richard, Official Court Reporter for

Probate Court No. 3 of Dallas County, Texas, for an extension of time to file the reporter’s

record. The reporter’s record shall be filed on or before May 24, 2013.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE